Citation Nr: 1144919	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2010, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In February 2010, the Board remanded the case to afford the Veteran a VA examination and to obtain a VA medical opinion.  

The VA examination was scheduled in April 2010 and VA records show that the Veteran did not report for the examination.  In June 2011, the Veteran stated that he did report for the examination, but there was a misunderstanding at the VAMC, which thought the Veteran was seeking medical treatment and the VAMC did not conduct the examination, because he was not eligible for VA treatment.  

In the letter, the Veteran indicated a willingness to report for a rescheduled examination.  As good cause for failure to report for a VA audiology examination is shown, the examination should be rescheduled.  38 C.F.R. § 3.655(a).




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine:

a).  Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 or tinnitus or both, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hearing loss disability or tinnitus or both, if shown, is etiologically related to the Veteran's noise exposure in service. 

In formulating the opinion, the Board has determined that the Veteran had noise exposure to the firing of small arms as a Military Policeman and the service treatment records show that in May 1967 the Veteran complained of left ear pain and ringing in his left ear after firing weapons.  

Also, the Veteran is competent to describe impaired hearing and tinnitus and his statements are deemed credible, even though impaired hearing was not affirmatively shown in service and tinnitus was not shown on separation examination.  After service, hearing loss was shown on an audiogram by the Veteran's employer in March 2002 and there was a history of tinnitus. 


If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot rendered because there are several potential etiologies, when the Veteran's noise exposure in service is not more likely than any other etiology related to the current hearing loss disability or tinnitus or both and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner.

2. After the development has been completed, adjudicate the claims of service connection for a bilateral hearing loss disability and for tinnitus.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


